Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00714-CV

                IN RE Robert Charles SNIP, M.D., in his Personal Capacity and as the
              Independent Executor of the Estate of Russell Thorn Snip, M.D., Deceased

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 13, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 16, 2013, relator filed a petition for writ of mandamus complaining of the trial

court’s order granting the defendants’ motion to transfer venue. The court has considered relator’s

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-08765, styled Robert Charles Snip, M.D., in his personal capacity,
and as the Independent Executor of the Estate of Russell Thorn Snip, M.D., Deceased v. HEI Resources, Inc., Charles
Reed Cagle, Joel Held, and Baker & McKenzie, LLP, pending in the 407th Judicial District Court, Bexar County,
Texas, the Honorable Richard Price presiding.